DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/08/2020, 10/19/2020, 03/18/2021, 06/02/2021, 06/30/2021, and 08/18/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (2006/0268423) in view of Floyd (7208855).

Ho fails to disclose a fiber positioning device.
Floyd discloses a fiber positioning device (figure 7a). 
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Ho with the fiber positioning device of Floyd for the purpose of inserting and arranging an optical fiber.
Regarding claim 2, Ho discloses all the limitations in common with claim 1, and such is hereby incorporated.
Ho fails to disclose wherein the threaded barrel is configured to accept an optical cable.
Floyd discloses wherein the threaded barrel is configured to accept an optical cable (62, cable) (col. 4, lines 36-40).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Ho with the cable of Floyd for the purpose of splicing an optical fiber. 
Regarding claim 3, Ho discloses, in figures 2 and 3, a positioning device (adjustable laser module assembly) (paragraph 0041), wherein the threaded barrel (60, laser holder tube) includes a machined 
Regarding claim 4, Ho discloses, in figures 2 and 3, a positioning device (adjustable laser module assembly) (paragraph 0041), wherein the fastener is one of a set screw, a bolt, or a dowel (paragraph 0045).
Regarding claim 5, Ho discloses, in figures 2 and 3, a positioning device (adjustable laser module assembly) (paragraph 0041), wherein the lens assembly includes a collimating lens or lens-assembly one or more lenses (paragraph 0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872